Per Curiam.
This suit was brought to recover damages for personal injuries. The injuries sued for were caused on January 20th, 1926, to the plaintiffs, when riding in an automobile owned by the defendant Ida Kantor, hut operated by her agent, one of the defendants, Philip Englander, upon the Eiver road, at a point near Park avenue, in the town of Nutley. The injuries to plaintiffs were caused by a collision with an automobile owned and operated by the defendant Thomas Proven. A charge of negligence is made in the complaint against all the defendants. The trial resulted in a verdict for the defendants. The plaintiffs obtained a rule to show cause reserving the plaintiffs’ exceptions. Subsequently, the plaintiffs in the brief elected to have this court consider and deal with the exceptions, waiving the reservation.
The plaintiffs write down ten reasons for a new trial. Our reading of the record and a consideration of the reasons for a new trial and the plaintiffs’ exceptions noted at the trial, lead us to the conclusion that the rule to show cause should be discharged.
We find no sufficient reason for disturbing the verdict of the jury.